Citation Nr: 1634869	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for cerebrovascular accidents (CVA)/strokes, to include as due to surgery for his left knee.

5.  Entitlement to service connection for headaches, to include as due to CVA/strokes.

6.  Entitlement to service connection for obstructive sleep apnea (OSA).

7.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Joseph M. Bochicchio, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1960 to September 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 (left knee) and December 2015 (remaining) rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The left knee disability claim was previously before the Board in 2014 and 2015.  In 2014, the claim was remanded for a VA examination and nexus opinion.  In 2015, the claim was again remanded for an additional medical opinion, a request for information on a worker's compensation claim, and a request for additional treatment records.

The issue(s) of entitlement to service connection for a psychiatric disorder, tinnitus, CVA/strokes, headaches, OSA, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that there is a nexus between the Veteran's current left knee disability and his active service, or that any left knee arthritis manifested within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a September 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, VA has obtained the Veteran's service treatment and service personnel records, VA treatment records, and limited private treatment records.  The Veteran's statements, and additional lay statements are also of record.  The Board notes that following the most recent Board remand attempts were made to obtain information on the Veteran's Worker's Compensation claim, to include what the injury was, what body part it impacted, and any treatment records related to the incident.  The information provided form the Veteran was limited and no releases were provided, so these records are not contained in the record despite multiple attempts by the RO.  In his most recent statement, the Veteran indicated that his right knee was injured, so it is possible the Worker's Compensation records are not relevant to the current claim.

Additionally, regarding the Veteran's left knee disability claim, he has been afforded several VA examination.  He was afforded examinations in 2013, 2014 and an addendum opinion was sought in 2016.  The examination reports are adequate because the examiners discussed the Veteran's medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The most recent opinion, in March 2016, did not specifically address whether there was clear and unmistakable evidence of a pre-service left knee injury.  However, the opinion included that there was no evidence of a chronic left knee disorder upon discharge in 1964, and that it was most likely that the Veteran's current left knee disorder was due to his post-service 1996 injury.  Given this opinion, the examiner determined that there was not sufficient evidence of a prior left knee injury.  Additionally, the Veteran and his representative have stated to providers and VA that his left knee was first injured in service.  Notably, the evidence associated with a prior knee injury did not include stating which knee was injured prior to service.  Thus, there is not clear and unmistakable evidence of a preexisting left knee injury, and the claim becomes one for direct service connection, which the VA examiner adequately addressed.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection.")  As such, the Board finds that the VA examiner adequately addressed the question asked, and that the agency of original jurisdiction (AOJ) substantially complied with the most recent remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service Connection

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease under 38 C.F.R. § 3.309.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Factual Background and Analysis

The Veteran contends that his current left knee disability is a result of an in-service injury to his left knee.  The Veteran's service treatment records include a September 1960 report of medical history where the Veteran indicated he injured his knee from a fall on the street and had stitches in April 1954.  He does not indicate which knee was injured.  However, on the September 1960 report of medical examination, the examiner noted that the Veteran had removal of glass from his right knee.  Additionally an October 1960 service treatment record includes the Veteran's statement that he had a "bad knee," and that it was painful and would "give way" on occasion.  Again, which knee is not identified.  Additional service treatment records regarding his left knee include a complaint in September 1963 of having fallen with a resulting painful left knee and a negative x-ray.  His enlistment and separation evaluations noted normal evaluation of the lower extremities.

The earliest treatment records following separation from service are private treatment records.  An April 1996 x-ray noted a history of a twisted left knee.  The x-ray showed no osseous or articular abnormalities.  An MRI of the left knee showed a torn posterior horn medial meniscus and patellofemoral joint osteoarthritis, otherwise negative.  An August 1997 record noted the Veteran "first injured his knee back in April of 1996" where a workup noted a medial meniscal tear and some chondral thinning under the patella.  He underwent an arthroscopy with a note describing "rather marked fraying and fragmentation of the medial femoral condyle," with debridement of the medial femoral condyle.  The Veteran reported ongoing symptoms from 1996, which had escalated recently.  Notably the August 1997 record is titled "Worker's Comp."  Another August 1997 record, from a rehabilitation center, noted that the Veteran related that he fell from a truck in 1996, and had a meniscectomy in 1996.  A December 1997 record noted that the Veteran was employed by Home Depot.  The record was titled "Worker's Comp" and noted that he would be able to return to his previous job, with limitations.  He underwent two meniscectomies in the late 1990s, and eventually a left total knee replacement in 2002, with revision in 2013.

In May 2012, a private physician provided the opinion that the injury the Veteran "sustained while activity in Vietnam to his left knee may be contributing factor to have developed any arthritis of his knee and requiring a surgery."  The private physician noted that he had been treating the Veteran for degenerative changes resulting in knee arthroplasty.  

The Board notes that the evidence of record does not show that the Veteran served "in Vietnam."  The Veteran's service personnel records show that he served aboard the U.S.S. St. Paul from January 1961 to September 1964.  A Naval History and Heritage Command website print out contained in the record provides the history of the U.S.S. St. Paul (CA-73).  The history includes that the U.S.S. St. Paul was based in Yokosuka, Japan from May 1959 until August 1962, after which she assumed duties as a 7th Fleet flagship and did not return to "WestPac" (Western Pacific) until 1965.  From 1965, she made five successful deployments with the 7th Fleet in operations off North and South Vietnam providing gunfire support to allied troops.  Again, the Veteran was discharged from service prior to the U.S.S. St. Paul's operations off Vietnam.  The Veteran's DD 214 does not include any decorations, medals, badges, commendations, citations or campaign ribbons that would indicate that he served in support of the allied troops in Vietnam.  

The RO requested that the Defense Personnel Records Information Retrieval System provide information on the Veteran's claim that the U.S.S. St. Paul deployed to Vietnam or fired into Vietnam.  DPRIS returned a finding that the history was negative for information of the U.S.S. St. Paul deploying to or firing on Vietnam during the Veteran's period of service.  The history included that the U.S.S. St. Paul was used for a Presidential Naval Demonstration off the cost of Southern California in June 1963 and that in June and July 1963 it assisted the summer cruise training of midshipmen.  As such, several of the Veteran's statements of record related to firing guns towards Vietnam, and statements that he injured his knee "in Vietnam" (or perhaps aboard a ship which was off the coast of Vietnam) are considered to be not credible by the Board.  These statements were made in reference to treatment for PTSD and claims related to his left knee disability.  

In April 2013, the Veteran was first provided a VA knee examination.  The examiner noted that the Veteran's separation examination in September 1964 showed no findings related to his left knee.  The service treatment records also included a negative x-ray of the left knee following a fall with resulting pain in the left knee.  Lastly, the examiner noted that there was a private treatment record from August 1997 that showed that the Veteran injured his knee in "April 1966."  Based on the record, this is a typographical error and the examiner was referring to the April 1996 injury.  The post-service injury resulted in "a torn meniscus with poor response to meniscectomies."  He had a subsequent left total knee replacement in 2002 with poor outcome prompting a revision in 2013.  The VA examiner opined that the Veteran's current left knee disability was less likely than not caused by or incurred in service.  The rationale was that the Veteran's in-service fall episode and negative x-ray were consistent with a "self-limited knee condition."  Several years post service the Veteran had a "left knee injury with resulting torn meniscus with poor response to meniscectomies and subsequently resulted in total knee replacement."

The Veteran was provided another VA examination in June 2014.  The examiner noted the Veteran's service treatment record in September 1963, where the Veteran stated he injured his left knee two weeks prior, and he was assessed with a sprained MCL.  X-rays were ordered and an undated x-ray report of the left knee was negative.  The examiner also noted the October 1960 record that indicated he had a "bad knee" that would sometimes "give way," and that the Veteran's separation physical was silent for any health problems.  The examiner also cited the May 2012 positive medical opinion of the Veteran's private physician.  

The condition claimed was less likely than not incurred in or caused by the claimed in-service injury.  The rationale was that the Veteran was treated for his left knee injury in 1963, without follow-up despite treatment two weeks later for something else.  He was released in 1964 with no additional treatment records indicating a knee disorder until the 1990s.  The examiner noted the 2012 physician's statement that the left knee problem may be related to his Vietnam service.  The Veteran reported to the examiner that he initially injured his left knee when he "took a fall in Vietnam," and that he had problems with his left knee ever since that injury, which became progressively worse over the years.  The examiner noted that the 2012 private physician's statement suggests "merely that such a possibility exists.  However, evidence is lacking to indicate that it is at least as likely as not that the left knee injury during active service resulted in chronic disability which led to the knee replacement."

In May 2015, the Board remanded the claim for an addendum opinion which addressed whether the Veteran entered service with a left knee disability and whether that disability was aggravated by service, given the records from 1960 indicating a prior (unspecified) knee injury.

A subsequent March 2016 opinion was provided.  The examiner again found that it was less likely than not that the Veteran's current left knee disability was a result of his service.  The opinion noted that the Veteran disclosed a prior left knee injury in 1954, that he had a left knee sprain in 1963, and that there were no additional complaints of left knee disability or findings of a left knee disorder at his discharge in 1964.  The examiner cited records which showed that the Veteran underwent a left total knee replacement in March 2003, and a revision of the left knee due to pain and malalignment in December 2004.  The examiner also cited the May 2012 private physician's statement that the injury sustained to the left knee in Vietnam may be a contributing factor to the development of arthritis of the knee requiring surgery.  Lastly, the examiner noted the Veteran's August 1997 complaint of left knee injury related to falling from a truck in 1996.  The examiner then provided the opinion that while the Veteran's left knee injury "sustained in Vietnam" may be a contributing factor to the development of arthritis such as the private physician suggested, the evidence did not show that the Veteran's current left knee disability was at least as likely as not related to the left knee in-service injury.  The examiner felt that his current left knee disability was most likely caused by the injury to the left knee in 1996.

The Board notes that following the last remand the RO attempted to seek information from the Veteran regarding his Worker's Compensation claim, to include what his injury was and releases of any private medical records associated with treatment for the injury.  The Veteran did not provide this information, including after a second request.  The Veteran initially stated that he was injured while working at Lowes and received Worker's Compensation.  The Veteran did not describe the injury in that statement.  After a second request for details and releases, the Veteran provided a statement that he injured his right knee 18 years (roughly 1994) prior while working at Home Depot.  The Board notes that the private treatment records contained in the claims file, which are titled "Worker's Comp," describe an injury to his left knee after falling from a truck.  Without the Veteran's cooperation, the Board does not know the circumstances of the 1996 injury, but with the available records it appears the 1996 injury to his left knee was the result of a work injury.

Initially, the Board acknowledges that the Veteran had a left knee injury in service, which was "noted" in the September 1963 treatment record, and was recorded as a sprained MCL.  Additionally, the Veteran has made statements to VA examiners that he initially injured his knee in service and that he has had problems with his left knee continuously since that injury (statements of continuing symptomatology).  While arthritis is a chronic condition under 38 C.F.R. § 3.309 such that continuity of symptomatology would be an alternative way to present a nexus between a current condition and an in-service condition, the Board finds the Veteran to not be credible in his assertion that his knee symptoms continued from his 1963 injury to the present.  Additionally, arthritis was not diagnosed in service or to a compensable degree within a year of discharge from service.  

As noted above, the Veteran has stated to private and VA treatment providers that he injured his left knee in Vietnam.  His service treatment records do not show that he served in Vietnam.  Given the possibility that he relayed that he injured his knee onboard the U.S.S. St. Paul while serving off the coast of Vietnam, the RO (in conjunction with the Veteran's PTSD claim) investigated the duties of the U.S.S. St. Paul during the Veteran's period of service, and it was found that it was not off the coast of Vietnam or participating in operations in support of allied troops in Vietnam during his period of service.  In addition to not having a record of service in Vietnam, the Veteran additionally failed to cooperate with the RO's attempts to obtain records related to a Worker's Compensation claim.  Although private treatment records, with headings of "Worker's Comp" and with notations as to the Veteran's employer (Home Depot), addressed a left knee meniscal tear and additional left knee injury, when the Veteran responded to requests for Worker's Compensation information he stated that he injured his right knee and failed to provide information about a date, or releases so that the RO could obtain any additional treatment records.  The 1964 separation medical history was negative and the 1997 treatment records stated that the Veteran "first" injured his left knee in 1996, which are contrary to his later statements to VA examiners that his left knee was continuously symptomatic from 1963 onward.  Given the above, the Board does not find the Veteran's statements concerning continuity of symptomatology to be credible.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  As will be discussed below, the Board emphasizes that the VA medical examiners provided valid medical analyses to the significant facts of this case in reaching the final conclusions.  The VA examiners provided clear and reasoned analyses, which the Court has held supports the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; see also Wray v. Brown, 7 Vet. App. at 493.

Here, the record contains four medical opinions, including one positive opinion.  The May 2012 positive opinion is speculative, in that it states that the Veteran's in-service knee injury "may" have contributed to his later development of arthritis and the need for surgery.  Also, the opinion is not supported by a rationale or explanation.  It is unclear from the statement what records the private physician was able to review, to include whether the private physician knew of the 1996 injury and resulting meniscectomies.  It is also unknown what kind of injury the Veteran described to the private physician as the injury was noted to have occurred "in Vietnam." 

Contrary to the positive opinion, the three negative opinions included rationales.  See April 2013, June 2014, and March 2016 VA opinions.  The examiners all noted that the 1963 injury included negative x-ray findings and that there were no additional complaints of left knee symptoms in service, to include a normal evaluation in 1964 prior to discharge.  The examiners noted that the Veteran had a 1996 injury to his left knee which resulted in a meniscectomy and a revision within a short number of years, and that there were no records of treatment between the Veteran's discharge in 1964 and his 1996 injury.  The 2014/2016 examiner noted the 2012 positive opinion was speculative, but that it was a possibility that the 1963 injury "may be a contributing factor" in the development of arthritis.  However, the examiner noted that the standard was whether it was at least as likely as not that the 1963 injury was causally related to the Veteran's current knee disorder, and that by that standard, the evidence did not support a positive nexus.  Rather, the examiner noted that the post-service 1996 injury was the most likely cause of the Veteran's current left knee disorder.  Thus, the Board finds the VA examiners' opinions to be the most probative.

The Board notes that the 1960 indication of a knee injury prior to service has not been supported by any medical evidence, and that the Veteran has stated to VA examiners that he did not injure his left knee until service (or to private treatment providers that he first injured it in 1996).  Additionally, the 1960 records suggest that the 1954 injury was to his right knee.  As such, there is insufficient evidence to show that the Veteran had a pre-existing left knee injury, and the Veteran himself has denied a pre-existing left knee injury.
To the extent that the Veteran contends that his in-service left knee injury caused his current left knee disability, he is not competent to provide such an opinion because he has not been shown to have the requisite expertise to opine on such a matter.

In reaching the conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim for service connection for left knee disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

A December 2015 rating decision denied entitlement to service connection for PTSD, depression, tinnitus, CVA/strokes, headaches, OSA and TDIU.  The Veteran filed a timely notice of disagreement with these decisions in May 2016.  A statement of the case has not been issued by the RO, and the claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to service connection for a psychiatric disorder, tinnitus, OSA, CVA/strokes, headaches, and entitlement to TDIU.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


